Case 2:18-cv-05840-MWF-SK Document 68 Filed 08/23/21 Page 1 of 1 Page ID #:422




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


  STEPHON DEJON ALEXANDER,               CASE NO.: 2:18-cv-5840-MWF (SK)

                    Plaintiff,           ORDER ACCEPTING REPORT
                                         AND RECOMMENDATION TO
             v.                          GRANT DEFENDANTS’
                                         MOTION FOR SUMMARY
  A. CORTESE, et al.                     JUDGMENT
                    Defendants.




       Pursuant to 28 U.S.C. § 636, the Court has reviewed the attached
 Report and Recommendation of the United States Magistrate Judge and any
 other pertinent records. The time for Plaintiff to file objections has passed
 with none filed. The Court thus concurs with and accepts the findings and
 conclusions in the Report and Recommendation.
       Defendants’ Motion for Summary Judgment is GRANTED, and
 Plaintiff’s Motion for Summary Judgment is DENIED. Judgment dismissing
 this action with prejudice will be entered accordingly.
       IT IS SO ORDERED.


 DATED: August 23, 2021
                                           MICHAEL W. FITZGERALD
                                           United States District Judge
